FORM 6-K SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of The Securities Exchange Act of 1934 For the month of August, 2010 (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) Form 20-F X Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. ) Yes No X (If "Yes" is marked, indicate below the file number assigned to registrant in connection with Rule 12g3-2(b): 82-. ) N/A Huaneng Power International, Inc. Huaneng Building, 4 Fuxingmennei Street, Xicheng District, Beijing, 100031 PRC This Form 6-K consists of: The 2010 interim report of Huaneng Power International, Inc. (the “Registrant”), made by the Registrant on August 11, 2010. CONTENTS 2 Interim Results 2 Business Review for the First Half of the Year 5 Prospects for the Second Half of the Year 8 Management’s Discussion and Analysis (Prepared under IFRS) 19 Share Capital Structure 19 Purchase, Sale or Redemption of Shares 20 Major Shareholding Structure of the Company 21 Directors’ and Supervisors’ Right to Purchase Shares 21 Public Float 21 Dividends 21 Major Events 23 Corporate Governance 33 Review by the Audit Committee 33 Legal Proceedings 34 Documents for Inspection Prepared in accordance with International Financial Reporting Standards 36 Condensed Consolidated Interim Balance Sheet (Unaudited) 38 Condensed Consolidated Interim Statement of Comprehensive Income (Unaudited) 40 Condensed Consolidated Interim Statement of Changes in Equity (Unaudited) 42 Condensed Consolidated Interim Statement of Cash Flow (Unaudited) 43 Notes to the Unaudited Condensed Consolidated Interim Financial Information Prepared in accordance with PRC Accounting Standards 71 Balance Sheets (Unaudited) 73 Income Statements (Unaudited) 74 Cash Flow Statements (Unaudited) 76 Consolidated Statements of Changes in Equity (Unaudited) 78 Statements of Changes in Equity (Unaudited) 79 Notes to the Financial Statements (Unaudited) Supplemental Information (Unaudited) INTERIM RESULTS The Board of Directors (the "Board") of Huaneng Power International, Inc. (the "Company") announces the unaudited operating results for the six months ended 30 June 2010 and a comparison with the operating results for the same period of 2009. For the six months ended 30 June 2010, the Company and its subsidiaries recorded consolidated operating revenue of RMB48.854 billion, representing an increase of 45.36% as compared to the same period of 2009. The profit attributable to equity holders of the Company was RMB1.932 billion, representing an increase of 3.32% as compared to the same period last year. The earnings per share were RMB0.16 and net asset value per share (excluding minority interests) was RMB3.39. Please refer to the unaudited financial information below for details of the operating results. BUSINESS REVIEW FOR THE FIRST HALF OF THE YEAR During the first half of 2010, the Company overcame the pressure on costs brought about by the increase in fuel price and the adverse effects arising from the downward adjustment of capital market, and addressed the difficulties for its operation due to extreme climate changes by grasping the growth trend of the national economy and the favourable conditions where national electricity consumption continued to increase. The Company strived to attain productivity excellence, strengthen its profitability and enhance its corporate management. As a result, the Company achieved new developments in various aspects including production safety, cost control, energy saving and capital operation. 1. Power Generation During the first half of this year, the Company’s power plants within China achieved a total power generation of 118.836 billion kWh based on a consolidated basis, an increase of 38.01% over the same period of last year. Accumulated on-grid electricity sold amounted to 112.014 billion kWh. The increase in power generation of the Company was mainly attributable to the following reasons: (1) the Company has increased its sales efforts, thereby grasping the growth trend of the national economy in 2010 and the favourable conditions for substantial increase in the national power demand, expanding various marketing channels and increasing power generation; (2) under the impact of the global financial crisis, the national power demand for the first half year of 2009 was depressed. The base number of the power generation was relatively low, resulting in a relatively high growth in 2010 as compared to the same period of last year; and (3) the power generation contributed by the newly operating generating units and the newly acquired power plants during the second half year of 2009. During the first half of 2010, the total power generation of Tuas Power Ltd. in Singapore accounted for a market share of 24.5%, an increase of 0.4 percentage point compared to 24.1% in the same period of last year. 2. Cost Control During the first half of 2010, the Company’s purchase cost of coal increased with the higher key coal contract price and market purchase price, which was considerably higher than those in the same period of last year. The Company adopted various measures including making projection and analysis of fuel market, optimizing the coal supply structure, increasing imported coal purchase volume and rationalizing inventories arrangements according to production requirements, with an aim to reducing average coal purchase prices. 3. Energy Saving and Environmental Protection The Company attaches great importance to energy saving and environmental protection work. All coal-fired generating units are equipped with flue-gas desulphurization facilities and the Company has strengthened the operation and maintenance management of flue-gas desulphurization facilities on coal-fired generating units. The Company is enhancing the capacity of desulphurization facilities in certain generating units to improve their desulphurization capability in order to ensure that sulfur dioxide emissions would not exceed the relevant standards under the situation where the quality of coal drops due to its limited supply. 4. Project Development and Construction During the first half of 2010, the gas co-generation expansion project of Beijing Co-generation Power Plant and the Phase II wind power project of Qidong Wind Power Plant of the Company obtained approval. Generating unit No. 5 of Fuzhou Power Plant completed the 168-hour full-load trial run in July 2010. To date, the controlling generation capacity and the equity-based generation capacity of the Company are 50,033MW and 46,512MW respectively. 5.
